Citation Nr: 1221798	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-27 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from October 1969 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD.
 
Claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In keeping with Clemons, the Veteran's claim is recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

During the pendency of the claim on appeal, the Veteran submitted a claim for service connection for traumatic brain injury, to include a cognitive disorder.  This claim was denied in February 2009.  The claims file, including the virtual claims file, does not reflect that the Veteran has disagreed with or appealed denial of service connection for traumatic brain injury, to include a cognitive disorder, and that issue is not before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that, during his 11 months in Vietnam, he was subject to combat circumstances, such as mortar fire, seeing people shot, and seeing dead bodies, and has stated that he was in a motor vehicle accident in which he went off a bridge when his vehicle was hit from the rear by a larger vehicle.  The Veteran has not clearly provided a date, a location, or time period for any stressor incident.  The Veteran should again be afforded an opportunity to provide additional information about any stressor, including the location or time period for the stressor(s).  

No stressor has been confirmed.  However, no unit records or records about the activities at the base(s) on which the Veteran's unit was located have been requested.  An attempt to obtain such records should be made.  There is not yet enough information available about the circumstances of the Veteran's service to afford the Veteran a full and fair opportunity for review of his claim, including under revised regulations governing PTSD claims.  38 C.F.R. § 3.304(f)(3)(July 13, 2010).  An additional attempt to obtain records should be made, to include obtaining information about where the Veteran's unit was stationed and the circumstances of the unit's activities. 

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be afforded an opportunity to provide any information he may have about the name of any base at which he was stationed, the location of his unit on that base, or other information that may lead to information about the circumstances of the Veteran's service. 

2.  Afford the Veteran an opportunity to identify any pertinent private treatment records which might assist to substantiate his claim, or alternative records, such as letters home describing stresssors, or similar contemporaneous documents, or records proximate to his service separation.  

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Obtain complete VA outpatient treatment records from December 2009; associate such records with the Veteran's claims file or virtual claims file.  

4.  Request unit records, including sick call lists and duty rosters for the Veteran's assigned units while he was in those units in Vietnam.  With the request to the U.S. Army and Joint Services Records Research Center (JSRRC), provide the Veteran's DD214, his statements regarding stressors, and the personnel records (DA 20), including the Record of Assignments, which shows that the Veteran was assigned to Co. D, 46th Engineering Battalion, from October 1970 to April 1971, and then was assigned to Co. D, 69th Engineering Battalion through September 1971.  Information available about where the Veteran's unit was located, what activities the unit performed, whether the unit was responsible for guard or perimeter duty, the circumstances of the base, such as the amount of ammunition used by the Veteran's unit, or on the base, or other similar information that may serve to confirm the circumstances of the Veteran's service, should be sought.  The JSRRC should be asked to provide any available information about the base at which the Veteran's unit was stationed. 

5.  Ask that the National Personnel Records Center (NPRC) search for separately-filed administrative records for the Veteran, to include Uniform Code of Military Justice (UCMJ) records, and to search for separately-filed records, if the Veteran identifies any such records which have not yet been sought.  

6.  After all available information has been obtained from all identified sources, the Veteran should be afforded VA mental disorders examination to determine (a) whether a diagnosis of an acquired psychiatric disorder, to include a diagnosis of PTSD, is appropriate, and, if so, to ascertain whether the diagnosed disorder is supported by the Veteran's claimed in-service stressor event(s).  The examiner should be asked to review the evidence about the Veteran's circumstances of service, including information obtained from JSRRC and for NPRC, unless that information is summarized by the RO.  

The examiner should be advised of the following:
	If an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if a VA psychiatrist or psychologist, or equivalent provider, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and, the claimed stressor is consistent with the places and circumstances of the Veteran's service, and, the Veteran's symptoms are related to the claimed stressor.

If a diagnosis of an acquired psychiatric disorder is not assigned, or the examiner determines that the diagnosis is not related to the Veteran's service or any incident thereof, the examiner should explain the conclusion.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

